DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending.
The U.S.C. 112 rejections, other than those stated below, have been corrected and the rejections are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-120 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 20140181562) in view of Huang et al. (US 20190235592
Regarding claim 1, Das teaches

a power supply unit; (Fig. 1 (204-power supply unit))
at least one electronic component cooled by the cooling device; and (Fig. 1 (220-target device)
a controller coupled to the plurality of cooling devices, the controller operable to: (Fig. 1 (228-management module))
periodically monitor power data (Fig. 1, current sensing circuit 232) and temperature (Fig. 1, temperature sensor 238) of the at least one electronic component when the at least one electronic component is not operating in a full power mode; and (Das teaches a WOL mezzanine card which can be in an S3/S4/S5 state where the wake logic is powered wait for network interaction but the rest of the card is powered off (i.e. not fully powered) but the management module collects temperature and power information to determine if the target device (i.e. mezzanine card) is overheating. Figs. 1 and 4, [0036], “the current detection circuit 232 provides a tiny resistance, such as 0.001.OMEGA., for measuring the current I of the fan 224. And, the management module 228 may employ the measured current I to obtain the duty cycle in PWM signals for the fan 24. … measure the current actually dissipated by fans for cooling these devices for usage.”, [0038], “the device temperature sensor 238 is configured for detecting the temperature Tt of the target device 220.”, [0028-29], “Making an example of a network card 220 supporting WOL, WOL is a technique for realizing remote turn-on through local area network (LAN), for example, but not limited to, Ethernet. By WOL, the other party may issue a command to convert from the suspend status S3, the hibernate status S4 or the soft off status S5 to the operational status S0. In order to support the 
regulate power supplied to the plurality of cooling devices based on the monitored power data and the monitored temperature of the at least one electronic component. ([0042], “the management module 228 is provided with an A/D port (not shown) for receiving the current I detected by the current sensing circuit 232. The management module 228 is also provided with other A/D ports (not shown) for receiving the ambient temperature Te detected by the ambient temperature sensor 236 or the device temperature Tt detected by the device temperature sensor 238. … the management module 228 is also provided with a control signal output port for outputting the control signal to the fan 224, and further for setting the fan 224 or controlling the operation of the fan 224, for example, but not limited to, controlling the start, stop or the speed of the fan 224.”)
Das teaches controlling a fan using temperature and power data but does not teach a plurality of fans cooling multiple zones. Huang teaches
300 is configured with an organization of the fan trays 306. In particular, as shown in FIG. 3, the fan trays 306 can be organized in a plurality of fan zones 320.” And [0004], “at least one fan tray 106 including one or more fans 108” where each fan tray contains two or more fans.) 
such that an operational parameter of the two or more cooling devices in a first zone is different from an operational parameter of the two or more cooling devices in a second zone. (Figs. 5, where Huang teaches information is evaluated on a per zone basis for temperature above a threshold or fan failures and based on the information fan speeds in that zone will be increased while the other zones are left as is. [0086], “At step 532 in FIG. 5B, a system controller can take precautionary action to prevent damage when fans or fan trays in a particular zone have failed. For example, as shown in FIG. 5B, the fans in an affected zone can be set to 100% duty cycle to prevent any possible thermal damage. However, another elevated fan duty (relative to a regular fan duty) can be selected instead.”)
Huang and Das are analogous art. Huang is cited to teach a similar concept of power and temperature management using cooling fans.  Based on Huang, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Das to provide have multiple fans in multiple zones to provide cooling for a system.  Furthermore, being able to use multiple fans in multiple zones improves on Das by to prevent any possible thermal damage”, [0086]
Regarding claim 2, Das teaches wherein the at least one electronic component is an Open Compute Project (OCP) 3.0 circuit card.  ([0027], “the target device is referred to as a device with large amount of heat generation during operation of the information processing system 200, … the target device 220 may be a network card, which may be implemented for example a mezzanine card” where a mezzanine card is interpreted as and OCP circuit card 3.0 standard) 
Regarding claim 3, Das teaches wherein the at least one electronic component is an accessory card.  ([0027], “the target device is referred to as a device with large amount of heat generation during operation of the information processing system 200, … the target device 220 may be a network card” where a network card is interpreted as an accessory card)
Regarding claim 4, Das teaches wherein the operational parameter is fan speed, when each of the plurality of cooling devices is a fan.  (Figs. 5, [0086], “At step 532 in FIG. 5B, a system controller can take precautionary action to prevent damage when fans or fan trays in a particular zone have failed. For example, as shown in FIG. 5B, the fans in an affected zone can be set to 100% duty cycle to prevent any possible thermal damage. However, another elevated fan duty (relative to a regular fan duty) can be selected instead.” And [0056], “ if a failure of one of the fan trays 306, or even one of the fans 308, is detected, the monitor card 311 (via its system 312) can be configured to increase fan speed as a precaution until the error is corrected.”) 
Regarding claim 5, Das teaches wherein the controller is further operable to receive cooling requirement information from the at least one electronic component, and wherein regulating power supplied to the plurality of cooling devices is further based on the received cooling requirement information. (Figs. 4, [0072-73], “The management module 228 employs the device temperature sensor 238 to detect the device temperature Tt. If the device temperature Tt exceeds the critical threshold temperature, then proceed to step 564. If the device temperature Tt is lower than the normal threshold temperature, then proceed to step 544. If the device temperature Tt is lower than the critical threshold temperature and exceeds the normal threshold temperature, then proceed to step 568. Step 568: the management module 228 makes the fan 224 raised one level once in a while.”)
Regarding claim 6, Huang teaches further comprising an additional cooling device in each of the multiple zones (Fig. 3, fan zone – 320, has a second fan tray 306 with two additional fans),  
Das does not teach but Hansen teaches wherein the controller is further operable to regulate power supplied to the additional cooling device based on cooling device performance of the cooling device coupled to the power supply unit. (Figs 3 and 5, [0056], “Thus, as a precautionary action, the monitor card 311 can be configured to temporarily run the fans 308 in the remaining ones of fan trays 306 with a higher duty cycle to provide additional cooling.” and [0086], “At step 532 in FIG. 5B, a system controller can take precautionary action to prevent damage when fans or fan trays in a  the fans in an affected zone can be set to 100% duty cycle to prevent any possible thermal damage. However, another elevated fan duty (relative to a regular fan duty) can be selected instead.”)
 Huang and Das are analogous art. Huang is cited to teach a similar concept of power and temperature management using cooling fans.  Based on Huang, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Das to provide an additional fan to cool the device based on the functioning of the first set of fans in a first zone.  Furthermore, being able to use an additional fan to cool the device when a first fan fails improves on Das by being able to maintain operation of the device and prevent heat damage even when a first fan fails. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification heat damage to the system when a first fan fails.
Regarding claim 7, Das teaches wherein the cooling device performance is determined based on temperature of the at least one electronic component. (Fig. 4B [0072-73], “The management module 228 employs the device temperature sensor 238 to detect the device temperature Tt. If the device temperature Tt exceeds the critical threshold temperature, then proceed to step 564. If the device temperature Tt is lower than the normal threshold temperature, then proceed to step 544. If the device temperature Tt is lower than the critical threshold temperature and exceeds the normal threshold temperature, then proceed to step 568.Step 568: the management module 228 makes the fan 224 raised one level once in a while. In this embodiment, the 
Regarding claim 8, Das teaches wherein the cooling device performance is determined based on cooling requirements and airflow information of the at least one electronic component. ([0043], “if the fan 224 is a pulse width modulated fan, the management module 228 may output the pulse width modulation signals with different duty cycles to control the fan 224. Moreover, the memory 248 of the management module 228 may also be stored with the firmware required for controlling the fan and some associated parameters, such as the specific heat and density of air, the cross-sectional area of the target device 220 facing the air flow from the fan, various critical operation temperatures for target device 220, or other parameters.”)
Regarding claim 9, Huang teaches wherein the controller is further operable to detect a failure of at least one of the two or more cooling devices in each of multiple zones, and ((Figs 3 and 5, [0056], “Thus, as a precautionary action, the monitor card 311 can be configured to temporarily run the fans 308 in the remaining ones of fan trays 306 with a higher duty cycle to provide additional cooling.” and [0086], “At step 532 in FIG. 5B, a system controller can take precautionary action to prevent damage when fans or fan trays in a particular zone have failed. For example, as shown in FIG. 5B, the fans in an affected zone can be set to 100% duty cycle to prevent any possible thermal damage. However, another elevated fan duty (relative to a regular fan duty) can be selected instead.”)
adjust an operational parameter of at least one of the remaining cooling devices, if the temperature of the at least one electronic component exceeds a predetermined 520 involves determining whether a threshold number of times a high temperature exceeding a threshold temperature has occurred in a single component.” And [0080], “a system controller can take precautionary action to prevent damage when any of the conditions in steps 514, 518, or 520 are met. For example, as shown in FIG. 5B, the fans in a computer system can be set to 100% duty cycle to prevent any possible thermal damage.”) 
Huang and Das are analogous art. Huang is cited to teach a similar concept of power and temperature management using cooling fans.  Based on Huang, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Das to provide use a temperature threshold related to the functioning fans to prevent heat damage.  Furthermore, being able to use the functioning fans when a first fan fails improves on Das by being able to maintain operation of the device and prevent heat damage even when a first fan cannot meet its cooling requirements. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification “to prevent any possible thermal damage”, [0086]
Regarding claim 10, Das teaches wherein the failure of the at least one of two or more cooling devices is detected by a rising temperature of the at least one electronic component or from the at least one failed cooling device operating below a threshold number of revolutions per minute. ([0067], “The management module 228 determined 
Regarding claim 12, Das teaches wherein the power received by the at least one electronic component is detected via current meter on power node. ([0036], “the current detection circuit 232 provides a tiny resistance, such as 0.001.OMEGA., for measuring the current … The skilled in the art may replace the target device 220 with the CPU 212, the memory 216, the hard disk 208 or any other target device in the information processing system 200 which will generate heat and need to be cooled, and measure the current actually dissipated by fans for cooling these devices for usage.”) 
Regarding claim 13, Das teaches wherein periodically monitoring the power data and the temperature of the at least one electronic component comprises periodically monitoring the power data and the temperature of the at least one electronic component in a standby mode every 1-60 seconds. (Das repeats this analysis once a minute or 10 seconds in Fig. 4B [0072-73], “The management module 228 employs the device temperature sensor 238 to detect the device temperature Tt. If the device temperature Tt exceeds the critical threshold temperature, then proceed to step 564. If the device temperature Tt is lower than the normal threshold temperature, then proceed to step 544. If the device temperature Tt is lower than the critical threshold temperature and exceeds the normal threshold temperature, then proceed to step 568.Step 568: the management module 228 makes the fan 224 raised one level once in a while. In this embodiment, the management module 228 makes the smart fan 224 raised one level once a minute or one level once ten seconds to reduce the temperature, for example.”)
520 involves determining whether a threshold number of times a high temperature exceeding a threshold temperature has occurred in a single component.” And [0080], “a system controller can take precautionary action to prevent damage when any of the conditions in steps 514, 518, or 520 are met. For example, as shown in FIG. 5B, the fans in a computer system can be set to 100% duty cycle to prevent any possible thermal damage.”) 
Huang and Das are analogous art. Huang is cited to teach a similar concept of power and temperature management using cooling fans.  Based on Huang, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Das to provide use a temperature threshold related to the functioning fans to prevent heat damage.  Furthermore, being able to use the functioning fans when a first fan fails improves on Das by being able to maintain operation of the device and prevent heat damage even when a first fan cannot meet its cooling requirements. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification “to prevent any possible thermal damage”, [0086]

As to claim 15, Das teaches these claims according to the reasoning provided in claim 1.
As to claims 16-18, Das teaches these claims according to the reasoning provided in claims 2, 4-5, respectively.
As to claim 19-20, Das and Hansen teach these claims according to the reasoning provided in claim 9-10.


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Das and Huang in further in view of Hansen (US 20080313492).
Regarding claim 11, Das and Huang do not teach but Hansen teaches wherein the controller is further operable to determine if the at least one electronic component is receiving power that exceeds a power dissipation requirement of the at least one electronic component, and wherein regulating power supplied to the two or more cooling devices in each of the multiple zones is further based on the information that the at least one electronic component is receiving power that exceeds the power dissipation requirement. ([0009], “A "power event" refers to an event in which power consumption has exceeded a power threshold (e.g., greater than or less than the power threshold). And [0011], “In response to detecting a thermal (or power) event in the server enclosure, an output of a cooling device and an operation of at least one of the servers can be adjusted, such as by a controller … The adjusting of the output of the cooling device and operation of the at least one of the servers is according to a policy that considers power consumption of the cooling device and the servers.”)
.

Response to Arguments
Applicant’s arguments, see pgs. 6-7, filed 6/22/2021, with respect to the rejection(s) of claim(s) 1 and 15 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Das and Huang.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        July 20, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187